
	
		II
		111th CONGRESS
		2d Session
		S. 3857
		IN THE SENATE OF THE UNITED STATES
		
			September 28, 2010
			Mr. Dodd (for himself,
			 Mrs. Shaheen, and
			 Mr. Cochran) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To amend the National and Community Service Act of 1990
		  to improve the educational awards provided for national
		  service.
	
	
		1.Short titleThis Act may be cited as the
			 Tax Relief for National Service
			 Act.
		2.Treatment of
			 national service educational award
			(a)In
			 generalSection 147 of the
			 National and Community Service Act of 1990 (42 U.S.C. 12603) is amended by
			 adding at the end the following:
				
					(f)TreatmentThe
				amount of a national service educational award provided or transferred to an
				individual under this subtitle shall not be included in the gross income of the
				individual for purposes of the Internal Revenue Code of
				1986.
					.
			(b)Effective
			 dateThe amendment made by subsection (a) shall apply to taxable
			 years ending after the date of enactment of this Act.
			
